Exhibit 10.5

Execution Version

 

 

VOTING AGREEMENT

BETWEEN

CLOSED JOINT STOCK COMPANY “RUSSIAN STANDARD CORPORATION”

AND

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

Dated as of April 23, 2012

 

 



--------------------------------------------------------------------------------

EXHIBIT 10.5

This VOTING AGREEMENT (this “Agreement”), is entered into as of April 23, 2012,
by and between Closed Joint Stock Company “Russian Standard Corporation”, a
Russian closed joint stock company, with its registered address at World Trade
Center, Office 1507, Krasnopresnenskaya Nab. 12, Moscow 123610, Russia
(“Investor”) and Central European Distribution Corporation, a Delaware
corporation, with its registered office at 1013 Centre Road, Wilmington, New
Castle County, Delaware 19805 (the “Company”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Securities Purchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Investor and the Company are entering into a Securities Purchase
Agreement, dated as of the date hereof (as it may be amended from time to time
in accordance with its terms, the “Securities Purchase Agreement”), that
contemplates, among other things, the issuance by the Company of Common Stock of
the Company, par value $0.01 per share (“Common Stock”) and certain notes to
Investor or an affiliate thereof, the issuance of certain other notes to
Investor or an affiliate of Investor (the proceeds of which will be used by the
Company to repurchase the Company’s 3.00% Convertible Senior Notes due 2013 held
by Investor or an affiliate of Investor) and the provision of a support
arrangement by Investor or an affiliate of Investor to the Company in respect of
the Company’s 3.00% Convertible Senior Notes due 2013 not held by Investor or an
affiliate thereof, each on the terms and subject to the conditions set forth in
the Securities Purchase Agreement;

WHEREAS, as of the date hereof, Investor is the record and/or beneficial owner
of the number of shares of Common Stock set forth on Attachment A hereto
(together with any shares of Common Stock or other voting capital stock of the
Company acquired after the date hereof, whether upon the exercise of warrants,
options, conversion of convertible securities or otherwise, collectively, the
“Owned Shares”);

WHEREAS, Investor currently intends to cause to be transferred all of its Common
Stock to Roust Trading Limited, an affiliate of Investor, in the near future
(such transaction, the “Russian Standard Transfer”); and

WHEREAS, as a condition to the willingness of the Company to enter into the
Securities Purchase Agreement, and in order to induce the Company to enter into
the Securities Purchase Agreement, Investor is willing to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration given to each party hereto, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Agreement to Vote; Irrevocable Proxy; Non-Solicitation Provisions; Disclosure
Obligations.

1.1. Agreement to Vote. Investor shall, at any meeting of the stockholders of
the Company, however called, or any adjournment or postponement thereof, or in
connection with any written consent of the stockholders of the Company, cause
such Owned Shares to be counted as present for purposes of establishing a quorum
and be present (in person or by proxy)



--------------------------------------------------------------------------------

and vote or consent (or cause to be voted or consented) all of such Owned Shares
(i) in favor of the Company Stockholder Approval (as defined in the Securities
Purchase Agreement) and any actions reasonably required in furtherance thereof
(provided, however, that none of the Initial Shares (as defined in the
Securities Purchase Agreement) acquired by Investor (or an affiliate thereof) as
part of the Initial Closing (as defined in the Securities Purchase Agreement)
shall be voted in respect of this matter nor should such Owned Shares be
considered present or represented by proxy at the Stockholders Meeting for
purposes of this matter), (ii) against any other proposal that would reasonably
be expected to impede, frustrate, prevent or nullify the Securities Purchase
Agreement or the transactions contemplated thereby, (iii) in favor of amending
the Certificate of Incorporation of the Company to increase the size of the
Company Board to ten (10) directors, (iv) in favor of the election of directors
to the Company Board, (v) in favor of the ratification of the choice of the
Company’s accountants, (vi) in favor of an increase in the authorized share
capital of the Company of 40,000,000 shares of Common Stock and (vii) in favor
of the approval of the Company’s employee stock incentive plan. The voting
covenant set forth in this Section 1.1 and the proxy granted pursuant to
Section 1.2 of this Agreement shall not be effective for any other purpose and
Investor retains the right to vote in any manner on all other matters.

1.2. Irrevocable Proxy. Solely with respect to the matters described in
Section 1.1, Investor hereby irrevocably appoints William V. Carey (or any
nominee designated by William V. Carey) as Investor’s lawful agent, attorney and
proxy with full power of substitution and resubstitution, for and in the name,
place and stead of Investor, to the full extent of Investor’s voting rights with
respect to Investor’s Owned Shares (which proxy is irrevocable and which
appointment is coupled with an interest, including for purposes of Section 212
of the Delaware General Corporation Law) to vote all Investor’s Owned Shares
solely on the matters, and in the manner, described in Section 1.1, and in
accordance herewith. The Company shall use its reasonable best efforts to cause
William V. Carey to vote Investor’s Owned Shares on the matters, and in the
manner, described in Section 1.1, and in accordance herewith. Investor hereby
revokes any proxies previously granted that would otherwise conflict with the
proxy contemplated pursuant to this Section 1.2 and agrees to execute any
further agreement, form, notice or other such requirement reasonably necessary
or appropriate to confirm and effectuate the grant of the proxy contained
herein. Investor hereby acknowledges that the irrevocable proxy set forth in
this Section 1.2 is given in connection with the execution of the Securities
Purchase Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of Investor under the Securities Purchase Agreement.
Investor hereby further acknowledges that the irrevocable proxy is coupled with
an interest and may under no circumstances be revoked. Investor hereby ratifies
and confirms all things or acts that such irrevocable proxy may lawfully do or
cause to be done by virtue hereof to the extent consistent with this Agreement.
To the extent that Investor is the beneficial but not the record owner of any
Owned Shares, Investor shall cause the record owner of any such Owned Shares to
vote and grant a proxy with respect to Owned Shares in the same manner as
described above. For the avoidance of doubt, no proxy shall be given pursuant to
this Section 1.2 in respect of the Initial Shares (as defined in the Securities
Purchase Agreement) acquired by Investor (or an affiliate thereof) as part of
the Initial Closing (as defined in the Securities Purchase Agreement) with
respect to the matter described in clause (i) of Section 1.1.

 

-2-



--------------------------------------------------------------------------------

1.3. Disclosure Obligations. Investor shall discharge the reporting obligations
laid down in Articles 69 and 69a of the Polish Act of 29 July 2005 on Public
Offering, Conditions Governing the Introduction of Financial Instruments to
Organized Trading, and Public Companies (the “Polish Public Offering Act”) by
sending a notification to the Company and the Polish Financial Supervision
Authority in connection with the fact that the Company and Investor together
with certain other entities are found to be concert parties in the meaning of
Article 87.1.5 and/or 87.1.6 of the Polish Public Offering Act. Such
notification shall be submitted by Investor within the deadline mentioned in
Article 69.1 of the Polish Public Offering Act and shall contain all information
required under Articles 69.4-5 and/or 69a.2, as applicable, of the Polish Public
Offering Act. For the avoidance of doubt, the obligations to be assumed by
Investor under this Section 1.3 shall be treated as an indication as referred to
in Article 87.3 of the Public Offering Act. The Company (i) acknowledges that
Investor will rely on information provided by the Company in this Agreement, and
that may otherwise be provided by the Company to Investor with the explicit
purpose of being included in notifications delivered by Investor under the
Polish Public Offering Act, in making notifications provided under the Polish
Public Offering Act, (ii) represents and warrants to Investor that the
information referred to in clause (i) above is accurate and (iii) agrees that
Investor shall have no liability for the inaccuracy of the information referred
to in clause (i) above.

2. Representations and Warranties of Investor. Investor hereby represents and
warrants to the Company as follows:

2.1. Due Organization. Investor has been duly organized, is validly existing and
is in good standing under the laws of the jurisdiction of its formation or
organization.

2.2. Power; Due Authorization; Binding Agreement. Investor has full legal
capacity, power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Investor and constitutes a valid and binding agreement of Investor, enforceable
against Investor in accordance with its terms, except to the extent that
enforceability may be subject to general principles of equity. Investor
represents that any proxies previously granted in respect of the Owned Shares
are not irrevocable.

2.3. Ownership of Shares. As of the date hereof, the Owned Shares set forth
opposite Investor’s name on Attachment A hereto are, and any Owned Shares
acquired after the date hereof will be, owned of record and/or beneficially by
Investor in the manner reflected thereon and include all of the Owned Shares
owned of record and/or beneficially by Investor or an affiliate of Investor.
Investor has (and, with respect to shares acquired after the date hereof, will
have) the sole power to vote (or cause to be voted or consents to be executed),
the sole power to issue instructions with respect to matters set forth in this
Agreement and the sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Owned Shares with no
limitations, qualifications or restrictions on such rights, subject to
applicable securities laws and the terms of this Agreement.

2.4. No Conflicts. The execution and delivery of this Agreement by Investor does
not, and the performance of the terms of this Agreement by Investor will not,
(a) require Investor to obtain a permit from, or the authorization, consent or
approval of, or make any filing

 

-3-



--------------------------------------------------------------------------------

with or notification to, any governmental authority, (b) require the consent or
approval of any other person or entity pursuant to any agreement, obligation or
instrument binding on Investor or its properties and assets, (c) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any third party right of termination,
cancellation, material modification or acceleration) under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
license, contract, commitment, arrangement, understanding, agreement or other
instrument or obligation of any kind to which Investor is a party or by which
Investor or the Owned Shares may be bound or (d) conflict with or violate any
organizational document or law, rule, regulation, order, judgment or decree
applicable to Investor or pursuant to which any of its properties or assets are
bound. The Owned Shares are not, and with respect to Owned Shares acquired after
the date hereof will not be, subject to any other agreement (including any
voting agreement, stockholders agreement, irrevocable proxy or voting trust)
that would adversely affect the ability of Investor to perform its obligations
hereunder.

2.5. No Encumbrances. The Owned Shares and the certificates representing such
shares are now, and at all times during the term of this Agreement will be, held
by Investor, or by a nominee or custodian for the benefit of Investor, free and
clear of all encumbrances, proxies, voting trusts or agreements, understandings
or arrangements or any other rights whatsoever that would adversely affect the
ability of Investor to perform its obligations hereunder.

2.6. Absence of Litigation. There are no actions or lawsuits pending or, to the
knowledge of Investor threatened, against or affecting Investor before or by any
court or governmental authority that could reasonably be expected to impair the
ability of Investor to perform its obligations hereunder.

2.7. Other Holdings. None of Investor’s subsidiaries or related parties (as
defined in Section 4.4 below) owns or has any interest in or has agreed to
acquire shares of Common Stock or any voting rights attaching thereto, other
than with respect to certain affiliates of Investor and as as set forth in a
voting agreement between the Company and such certain affiliates of Investor
entered into as of the date hereof. None of such persons is party to any
agreement or understanding (whether or not legally enforceable) referred to in
Article 87.1.5 and/or 87.1.6 of the Polish Public Offering Act.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor as follows:

3.1. Power; Due Authorization; Binding Agreement. The Company is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware. The Company has full power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary actions on the part of the
Company, and no other proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding agreement of the Company, except that
enforceability may be subject to general principles of equity.

 

-4-



--------------------------------------------------------------------------------

3.2. No Conflicts. The execution and delivery of this Agreement by the Company
does not, and the performance of the terms of this Agreement by the Company will
not, (a) require the Company to obtain the consent or approval of, or make any
filing with or notification to, any governmental authority or (b) conflict with
or violate any organizational document or law, rule, regulation, order, judgment
or decree applicable to the Company or pursuant to which any of its or its
subsidiaries’ property or assets are bound.

4. Certain Covenants of Investor.

4.1. Restriction on Transfer. Investor shall not, other than as may be required
by a court order, (a) directly or indirectly sell, transfer, pledge,
hypothecate, encumber (except as set forth on Attachment A or as a result of
this Agreement), assign or otherwise dispose of (including, without limitation,
by gift, merger, consolidation or reorganization), or enter into any contract,
option or other agreement providing for the sale, transfer, pledge,
hypothecation, encumbrance, assignment or other direct or indirect disposition
of or any interest in, or limitation on the voting rights of, or otherwise
transfer (any such foregoing action, a “Transfer”) any of the Owned Shares,
(b) enter into any contract, option or other agreement or understanding with
respect to any Transfer of any or all of the Owned Shares or any interest
therein, (c) grant any proxies or powers of attorney or other authorization in
or with respect to the Owned Shares, deposit any Owned Shares into a voting
trust or enter into a voting agreement or arrangement with respect to any Owned
Shares or (d) take any other action, that would in any way restrict, limit or
interfere with the performance of its obligations hereunder. Notwithstanding the
foregoing, Investor may engage in conduct contemplated in (a) and (b) above with
respect to any affiliate of Investor with whom the Company has entered into a
voting agreement. If any involuntary Transfer of any of the Owned Shares occurs
(including, but not limited to, a sale by Investor’s trustee in any bankruptcy,
or a sale to a purchaser at any creditor’s or court sale or any sale or transfer
by operation of law, including, without limitation, by will or intestacy), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Owned Shares subject to all of the restrictions, liabilities and covenants under
this Agreement, which shall continue in full force and effect until valid
termination of this Agreement. Any Transfer in violation of this Section 4.1
shall be void.

4.2. No Additional Acquisitions. Without prejudice to any obligations which
Investor may have under any applicable laws (including but not limited to any
insider dealings rules), until valid termination of this Agreement, other than
as contemplated or permitted by the Securities Purchase Agreement, Investor
shall not directly or indirectly, either alone or together with any other
person, without the Company’s prior written consent:

 

  4.2.1. acquire, or cause another person to acquire any shares of Common Stock
or beneficial ownership thereof or any other interest therein;

 

  4.2.2.

enter into an agreement or understanding (whether or not legally enforceable) or
do or omit to do any act as a result of which Investor or

 

-5-



--------------------------------------------------------------------------------

  any of Investor’s subsidiaries or related persons (as defined in Section 4.4
below) may acquire any shares of Common Stock or beneficial ownership thereof or
any other interest therein; or

 

  4.2.3. enter into an agreement or understanding (whether or not legally
enforceable) referred to in Article 87.1.5 and/or 87.1.6 of the Polish Public
Offering Act;

provided, that nothing in this Agreement shall preclude any transaction
contemplated by this Agreement or the other Operative Agreements, or any
acquisition of any shares of Common Stock or beneficial ownership thereof or any
other interest therein solely between any of Investor and/or its affiliates.

4.3. Investor shall ensure that each of Investor’s subsidiaries and its related
persons (as defined in Section 4.4 below) complies with Section 4.2.

4.4. For the purposes of Sections 2.7, 4.2, 4.3 and 4.5, “subsidiary” shall have
the meaning ascribed to this term in the Polish Public Offering Act, and the
term “related persons” shall refer to those persons specified in Article 87.4 of
the Polish Public Offering Act.

4.5. Additional Shares. Without prejudice to Investor’s obligations under
Section 4.2, Investor hereby agrees that any shares of Common Stock acquired of
record and/or beneficially by Investor after the date hereof shall be subject to
the terms of this Agreement as though owned by Investor on the date hereof.
Investor shall notify the Company as promptly as practicable (and in any event
within 48 hours) in writing of (i) any proposed acquisition by itself and/or
subsidiaries or related persons (as defined in Section 4.4 above) of new shares
of Common Stock, beneficial ownership thereof or any other interest therein,
(ii) the number of any additional Owned Shares of which Investor acquires
beneficial ownership by itself and/or subsidiaries or related persons (as
defined in Section 4.4 above) on or after the date hereof and (iii) other than
the Russian Standard Transfer, any proposed permitted Transfer contemplated in
Section 4.1 of the Owned Shares, beneficial ownership thereof or any other
interest therein.

4.6. No Limitations on Actions. Investor signs this Agreement solely in its
capacity as the record and/or beneficial owner, as applicable, of the Owned
Shares; this Agreement shall not limit or otherwise affect the actions of
Investor in any other capacity; and nothing herein shall limit or affect the
Company’s rights in connection with the Securities Purchase Agreement.

4.7. No Contrary Transfer; Change in Common Stock. Investor shall not request
that the Company register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any of the Owned Shares, and
the Company shall not recognize any such transfer, unless such transfer is made
in compliance with this Agreement. In the event of a stock dividend or
distribution, or any change in the Common Stock by reason of any stock dividend,
split-up, recapitalization, combination, exchange of shares or the like, the
term “Owned Shares” as used in this Agreement shall refer to and include the
Owned Shares as well as all such stock dividends and distributions and any
shares into which or for which any or all of the Owned Shares may be changed or
exchanged or which are received in such transaction.

 

-6-



--------------------------------------------------------------------------------

5. Miscellaneous.

5.1. Termination of this Agreement. This Agreement shall terminate upon the
earlier to occur of (i) the first Business Day following the date on which the
Company Stockholder Approval shall have been obtained, (ii) termination of the
Securities Purchase Agreement by any party thereto in accordance with its terms
and (iii) the date upon which the Russian Standard Transfer occurs.

5.2. Effect of Termination. In the event of termination of this Agreement
pursuant to Section 5.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, that no such termination
shall relieve any party hereto from any liability for any breach of this
Agreement occurring prior to such termination.

5.3. Non-Survival. The representations and warranties made herein shall not
survive the termination of this Agreement.

5.4. Entire Agreement; Assignment. This Agreement and the agreements referred to
herein constitute the entire understanding and agreement among the parties
hereto with respect to the subject matter hereof and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person or entity not a
party hereto any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. This Agreement may not be assigned by operation of law
or otherwise without the prior written consent of the other parties hereto and
shall be binding upon and inure solely to the benefit of each party hereto.

5.5. Amendments. This Agreement may not be amended, altered, supplemented,
waived or otherwise modified except upon the execution and delivery of a written
agreement executed by each of the parties hereto.

5.6. Notices. Any notice, request, claim, demand and other communication
required to be given hereunder shall be in writing, and sent by facsimile
transmission (provided that any notice received by facsimile transmission or
otherwise at the addressee’s location on any Business Day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day), by reliable overnight
delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:

If to Investor, to it at:

Roust Trading Ltd.

25 Belmont Hills Drive

Warwick WK 06, Bermuda

Attention:         Wendell M. Hollis

 

-7-



--------------------------------------------------------------------------------

with a copy to:

Ropes & Gray LLP

One Metro Center

700 12th Street, NW, Suite 900

Washington, DC 20005-3948

Attention:         James Myers

Facsimile:         +1 (202) 383-8349

and

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention:         Christopher Comeau

Facsimile:         +1 (617) 951-7050

If to the Company, to it at:

Central European Distribution Corporation

Bobrowiecka 6

00-728 Warsaw

Poland

Attention:         William V. Carey

Facsimile:         +48 22 456 60 01

with a copy to:

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank St., Canary Wharf

London E14 5DS

UK

Attention:         Scott Simpson, Esq.

Facsimile:         +44 20 7519 7070

and

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

UK

Attention:         Frank Adams, Esq.

Facsimile:         +44 20 7459 5900

and, subject to the provision in this Section 5.6 above, such notice shall be
deemed to have been delivered as of the date so telecommunicated, personally
delivered or received. Any party to this Agreement may notify any other party of
any changes to the address or any of the other details specified in this
Section 5.6; provided, that such notification shall only be effective on the
date

 

-8-



--------------------------------------------------------------------------------

specified in such notice or two Business Days after the notice is given,
whichever is later. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.

5.7. Governing Law.

 

  5.7.1. This Agreement shall be governed by and construed in accordance with
the internal, procedural and substantive laws of the State of New York without
regard to any conflicts of laws concepts which would apply the substantive law
of some other jurisdiction.

 

  5.7.2. Each of the parties hereto irrevocably submits to the jurisdiction of
the United States District Court and other courts of the United States sitting
in the State of New York and the state courts in the State of New York, in all
cases, located in the Borough of Manhattan, and all appellate courts relating
thereto, for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

5.8. Specific Performance. Each of the parties hereto acknowledges and agrees
that damages will not be an adequate remedy for any material breach or violation
of this Agreement if such material breach or violation would cause immediate and
irreparable harm (an “Irreparable Breach”). Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
seek equitable relief of a kind appropriate in light of the nature of the
ongoing or threatened Irreparable Breach, which relief may include, without
limitation, specific performance or injunctive relief. Such remedies shall not
be the parties’ exclusive remedies, but shall be in addition to all other
remedies provided in this Agreement.

5.9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile
transmission or by scan and exchange of signatures by email.

 

-9-



--------------------------------------------------------------------------------

5.10. Descriptive Headings. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

5.11. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

5.12. No Obligation to Exercise Rights. Notwithstanding any provision in this
Agreement to the contrary, nothing in this Agreement shall obligate Investor to
exercise any right to acquire shares of Common Stock.

5.13. Further Assurances. From time to time, at another party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
to consummate and make effective, in the most expeditious manner practicable,
the transactions contemplated by this Agreement.

5.14. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
hereto shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

5.15. No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

5.16. No Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of, and shall not be enforceable by, any person or entity who or which
is not a party hereto.

5.17. Fees and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring the cost or expense.

 

-10-



--------------------------------------------------------------------------------

5.18. Costs of Enforcement. In the event that legal proceedings are commenced by
any party to this Agreement against any other party to this Agreement in
connection with this Agreement, the non-prevailing party in such proceedings
shall pay the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.

5.19. Effectiveness. This Agreement will become effective upon the Initial
Closing (as defined in the Securities Purchase Agreement), except for Section
4.1 and Section 5, which shall become effective immediately. In the event that
the Securities Purchase Agreement is terminated prior to the Initial Closing,
this Agreement shall become null and void in all respects.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

CLOSED JOINT STOCK COMPANY “RUSSIAN STANDARD CORPORATION” By:  

/s/ Nelia Nuriakhmetova

  Name:    Nelia Nuriakhmetova   Title:      CEO CENTRAL EUROPEAN DISTRIBUTION
CORPORATION By:  

/s/ William Carey

  Name:    William V. Carey   Title:      Chairman, CEO and President



--------------------------------------------------------------------------------

ATTACHMENT A

Details of Ownership

 

Shares

    

Entity or Individual Name

  4,645,610      

Closed Joint Stock Company “Russian Standard Corporation”